EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas R. Knight (Reg No. 75,281) on 05/18/2021.

The application has been amended as follows: 

66. (CURRENTLY AMENDED) A method of monitoring the mobility of a user who is wearing first and second internet accessible user-wearable devices having a plurality of sensors, including at least motion sensors, the first and second internet accessible user-wearable devices being wirelessly connected to an internet accessible remote analysis system directly via the Internet, the method comprising: 
collecting raw physical mobility data for the user via the plurality of sensors;
transmitting the raw physical mobility data from the first and second user-wearable devices, in real-time, to the remote analysis system directly via the Internet, for the duration of first and second monitoring periods, respectively; 
receiving the transmitted raw physical mobility data at the remote analysis system;

generating alert data by the remote analysis system if a physical instability event of the user is detected; 
controlling operation of at least one of the user-wearable devices at least partly by the remote analysis system; and
wherein, in response to the remote analysis system detecting that the first user-wearable device is no longer able to detect motion of the user and that the secondary user-wearable device is able to detect motion of the user, the remote analysis system commands the first user-wearable device to cease transmitting in real-time the raw physical mobility data to the remote analysis system, and the remote analysis system commands the secondary user-wearable device to begin transmitting in real-time the raw physical mobility data to the remote analysis system.

Reasons for Allowance
Claims 50-61, 63, and 66-68 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 63, the prior art of record fails to disclose, teach, or suggest “first and second user-wearable devices each for monitoring the physical mobility of a user, the first and second user-wearable devices having a plurality of sensors, including at least motion sensors, the first and second user-wearable devices each being wirelessly connectable directly to the Internet and adapted in use to transmit wirelessly to the Internet and in real-time raw physical mobility data from the sensors for the duration of first and second monitoring periods, respectively… wherein, in response to the remote analysis system detecting that the first user-wearable device is no longer able to detect motion of the user and that the secondary user-wearable device is able to detect motion of the user, the remote analysis system commands the first user-wearable device to cease transmitting in real-time the raw physical mobility data to the remote analysis system, and the remote analysis system commands the secondary user-wearable device to begin transmitting in real-time the raw physical mobility data to the remote analysis system”.

Regarding Claim 66, the claim is drawn to the method of using the corresponding apparatus claimed in Claim 63 and is, thus, allowed for the same reasons following the same rationale (as applied to Claim 63).

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685